FILED
                               NOT FOR PUBLICATION                          SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



PABLO RODRIGUEZ DELOYA; IRMA                       No. 11-71120
RODRIGUEZ,
                                                   Agency Nos. A096-344-306
               Petitioners,                                    A096-344-307

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Pablo Rodriguez Deloya and Irma Rodriguez, both natives and citizens of

Mexico, petition pro se for review of an order of the Board of Immigration Appeals

(“BIA”) denying their motion to reopen removal proceedings. Our jurisdiction is




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial

of a motion to reopen and for substantial evidence the BIA’s factual determinations

made in the course of the decision. Nehad v. Mukasey, 535 F.3d 962, 966-67

(9th Cir. 2008). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen, where petitioners filed the motion more than five years after issuance of

the BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and petitioners

did not demonstrate that they had received ineffective assistance of counsel during

their appeal to the BIA such as would warrant equitable tolling of the filing

deadline applicable to motions to reopen, see Iturribarria v. INS, 321 F.3d 889,

898 (9th Cir. 2003) (holding that “equitable tolling is available” only if “the

ineffective performance” of an alien’s attorney caused “an essential action in her

client’s case to be undertaken ineffectively, out of time, or not at all”).

      We lack jurisdiction to consider petitioners’ contentions that their case

warrants a favorable exercise of prosecutorial discretion, see Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order), and that the BIA abused its

discretion by declining to reopen their case sua sponte, see Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).




                                            2                                     11-71120
      To the extent petitioners contend that the BIA failed to provide a reasoned

explanation for its denial of their motion, the contention is unpersuasive because

the BIA identified specific, cogent reasons for its decision. See Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005).

      Finally, because the foregoing determinations are dispositive of the present

petition for review, we decline to consider Rodriguez Deloya’s contention that an

intervening change in the law has rendered him statutorily eligible for cancellation

of removal. See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006)

(declining to reach nondispositive challenges to a BIA order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      11-71120